Case 1:20-cv-02400-PKC-LB Document 7 Filed 07/08/20 Page 1 of 2 PageID #: 107




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
JEAN DUFORT BAPTICHON,

                                Plaintiff,
                                                               MEMORANDUM & ORDER
                  - against -                                    20-CV-2400 (PKC) (LB)

UNITED STATES DEPARTMENT OF
EDUCATION,

                                Defendant.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        On May 26, 2020, Plaintiff filed the instant pro se action, asserting various tort claims

under the Federal Tort Claims Act in relation to his student loan and Defendant’s withholding of

tax refunds that were due to him. (See generally Complaint, Dkt. 1.) By letter dated June 1, 2020,

the Deputy Clerk of Court informed Plaintiff that his submission was deficient as he failed to pay

the filing fee or submit an application for in forma pauperis (“IFP”) relief. (See Dkt. 6.) Plaintiff

was provided with an IFP form and instructed that, in order to proceed, he was required to cure the

deficiency within 14 days or his case may be dismissed. (Id.)

        To date, Plaintiff has not returned the IFP form or responded in any way. In light of the

COVID-19 pandemic and Plaintiff’s pro se status, the Court has allowed Plaintiff additional time

to respond. However, more than 30 days have elapsed. Plaintiff is a frequent pro se litigant who

is familiar with the filing requirements of federal district courts. See, e.g., Baptichon v. Michigan,

No. 18-CV-2770 (PKC) (LB) (E.D.N.Y. May 16, 2018); Baptichon v. United States, No. 08-CV-

2372 (NGG) (LB) (E.D.N.Y. June 20, 2008); Baptichon v. Prevete, No. 07-CV-358 (NGG) (LB)

(E.D.N.Y. Nov. 15, 2007); Baptichon v. Nevada State Bank, 304 F. Supp. 2d 451, 453 (E.D.N.Y.

2004), aff’d, 125 F. App’x 374 (2d Cir. 2005). According to Public Access to Court Electronic


                                                           1
Case 1:20-cv-02400-PKC-LB Document 7 Filed 07/08/20 Page 2 of 2 PageID #: 108




Records (“PACER”), the repository of federal appellate, district and bankruptcy case and docket

information of which the Court takes judicial notice, Plaintiff has initiated ten additional actions

in federal district courts. Moreover, the Court is confident that Plaintiff’s address listed is the

correct address, because Plaintiff has used the same address to correspond with the Court since

2007. See Baptichon v. Prevete, No. 07-CV-358 (NGG) (LB) (E.D.N.Y. filed Jan. 25, 2007).

Therefore, the Court declines to extend the time for Plaintiff to comply with the filing

requirements.

       Accordingly, the action is dismissed without prejudice for failure to pay the filing fee or

provide a completed IFP application. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that

any appeal from this Order would not be taken in good faith and therefore in forma pauperis status

is denied for purpose of an appeal. Coppedge v. United States, 369 U.S. 438, 444–45 (1962). The

Clerk of Court is respectfully directed to enter judgment and close this case.



                                                     SO ORDERED.


                                                     /s/ Pamela K. Chen
                                                     Pamela K. Chen
                                                     United States District Judge
Dated: July 8, 2020
       Brooklyn, New York




                                                 2
